REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/19/2021.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20170010516 OF Shiota and US 20030214695 of Abramson et al.

Regarding Claim 1, Shiota teaches a light beam direction control element comprising: a first transparent substrate; a second transparent substrate which is disposed facing the first transparent substrate; a plurality of light shielding elements which are disposed between the first transparent substrate and the second transparent substrate; a plurality of light transmission regions which are disposed between the first transparent substrate and the second transparent substrate and whose sidewalls are surrounded by any of the plurality of light shielding elements; the plurality of light 

But none of them teaches that wherein the light  shielding elements being injected in the first buffer region, the first buffer region extending at least over an entire first surface including the first opening or over an entire dam surface of at least one dam when the dam faces the first surface.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a light beam direction control element comprising:
wherein the light shielding elements being injected in the first buffer region, the first buffer region extending at least over an entire first surface including the first opening or over an entire dam surface of at least one dam when the dam faces the first surface,


Claims 2-10 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/JIE LEI/Primary Examiner, Art Unit 2872